PER CURIAM.
We affirm the trial court’s order which vacated the final judgment but reverse the trial court’s order which denied appellant’s motion to vacate the default entered against him and remand with direction to vacate same.
*784The facts of this case, in our view, clearly establish excusable neglect, a meritorious defense and diligent action after learning of the default. See Somero v. Hendry Gen. Hosp., 467 So.2d 1103 (Fla. 4th DCA), rev. denied, Hay slip v. Somero, 476 So.2d 674 (Fla.1985); Brandt v. Dolman, 421 So.2d 689 (Fla. 4th DCA 1982); B.C. Builders Supply Co. v. Maldonado, 405 So.2d 1345 (Fla. 3d DCA 1981).
GLICKSTEIN, C.J., LETTS, J., and OWEN, WILLIAM C„ Jr., Senior Judge, concur.